WOODLEY, Presiding Judge.
Appellant pleaded guilty and was convicted of felony theft. He was sentenced to a term of not less than 2 nor more than 10 years, and was granted probation.
After being on probation for more than one-third of the ten year term, the trial judge reduced the sentence of from 2 to 10 years to not less than 2 years or more than 3 years, and on the same day, after hearing, found that appellant had violated the terms of his probation and ordered same revoked. The appeal is from the order revoking probation.
No statement of facts accompanies the record, and the proceedings appear to be regular.
The judgment is affirmed.